Exhibit 10.26

AMENDMENT NUMBER ONE TO

SEVERANCE, PROPRIETARY INTEREST PROTECTION AND

NON-SOLICITATION AGREEMENT

WHEREAS, Rewards Network Services Inc. (the “Company”) and Megan E. Flynn (the
“Executive”) have heretofore entered into a Severance, Proprietary Interest
Protection and Non-Solicitation Agreement dated as of March 18, 2005 (the
“Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to comply
with final regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

NOW, THEREFORE, pursuant to Section 13 of the Agreement, the Agreement is hereby
amended as follows, effective as of January 1, 2009:

1. Section 1(a) of the Agreement is hereby amended to read as follows:

(a) If (i) Executive’s employment is terminated by the Company for any reason
other than Cause (as defined below), disability or death, or (ii) Executive
resigns from employment for Good Reason (as defined below), then Executive shall
be entitled to (A) the continued payment of her base salary (at Executive’s
salary rate on the termination date) for a period of 12 months, beginning on the
date of termination and payable on the Company’s regularly scheduled payroll
dates, and (B) payment of Executive’s COBRA premiums for a period of twelve
(12) months, beginning on the date of termination; provided that no such
payments shall be made unless and until Executive executes and delivers to the
Company, not later than 45 days after Executive’s date of termination, a
Severance and Release Agreement in form and substance satisfactory to the
Company (a “Severance Agreement”), and does not revoke such Severance Agreement
within the period, if any (not more than seven days), permitted by the Company,
which Severance Agreement shall contain a general unconditional release of the
Company, non-compete and non-solicit covenants similar to those found in
Section 9 hereof, and a non-disparagement covenant.



--------------------------------------------------------------------------------

2. Section 1 of the Agreement is hereby amended by adding the following new
subsections (c) and (d) at the end thereof:

(c) “Good Reason” means the occurrence of any of the following events: (i) a
diminution in Executive’s duties resulting from a change of control event (as
defined in the Company’s Long-Term Incentive Plan), (ii) at the direction of the
Company, Executive no longer reports directly to the Chief Executive Officer,
(iii) at the direction of the Company, Executive is no longer a member of the
Company’s executive management team (e.g., Strategy Council or its functional
equivalent), (iv) without Executive’s prior consent, Executive is no longer the
top executive in the Business Development Department (or its functional
equivalent), or (v) Executive no longer has any employees reporting directly to
her; provided that Executive shall not be permitted to resign for Good Reason
unless she delivers written notice of such event to the Company within 30 days
after the occurrence thereof, and the Company fails to remedy such event within
90 days after receipt of such notice.

(d) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent. The payments to
Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment,”
such term shall be deemed to refer to Executive’s “separation from service,”
within the meaning of Section 409A of the Code. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive’s separation from
service, then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’s separation
from service and (iii) under the terms of this Agreement would be payable prior
to the six-month anniversary of Executive’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of Executive’s death.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of the
15th day of December, 2008.

 

Rewards Network Services Inc. By:  

/s/ Ronald L. Blake

 

Megan E. Flynn

  Megan E. Flynn

 

3